Citation Nr: 0124935	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  99-19 506	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable disability rating for 
hearing loss. 

2. Entitlement to an effective date earlier than November 6, 
1998 for the grant of service connection for tinnitus, rated 
as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





INTRODUCTION

The veteran in this case served on active duty between 1963 
and 1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision by the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO) denying the issues listed on the cover page. 


FINDINGS OF FACT

1.  The appellant perfected an appeal to the Board as to the 
issues of increased rating for hearing loss, and entitlement 
to an effective date earlier than November 6, 1998 for the 
grant of service connection for tinnitus, rated as 10 percent 
disabling. 

2.  In December 2000, prior to the promulgation of a decision 
on appeal by the Board, the appellant submitted written 
statements unequivocally requesting the withdrawal of his 
appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal ("VA 
Form 9") may be withdrawn in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2001).  Withdrawal may be made by the claimant or his or her 
authorized representative, except that a representative may 
not withdraw an appeal filed by the claimant personally 
without his or her express written consent.  38 C.F.R. 
§ 20.204(c) (2001).

During December 2000, prior to the promulgation of a decision 
by the Board, the appellant's submitted written statements 
that were signed by him, indicating his desire to withdraw 
his appeal as to the issues pending on appeal before the 
Board.  Inasmuch as the appellant has clearly withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed 
without prejudice.

ORDER

The appeal is dismissed.




		
JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 



